PER CURIAM:
Julia A. Ratliff appeals the district court’s order denying her motion for summary judgment and granting the Commissioner’s motion for summary judgment on her claim for supplemental security income benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Ratliff v. Astrue, No. 2:06-cv-00005-GMW (W.D.Va. Dec. 20, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.